DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This office action is in response to Applicant’s arguments/remarks filed on 09/29/2022.
Applicant's arguments filed have been fully considered but they are not persuasive because of the following reason:
Regarding claim 1,  
Applicant argues that:
There is no disclosure in Russell indicating that the 3D resistivity map is a map of resistivity at any particular frequency. And there is most certainly no disclosure in Russell indicating that the 3D resistivity map is a map of resistivity at the specific frequency that will be used in a treatment using alternating electric fields. And Schwartz does not cure the deficiencies in Russell described above. 
Because neither Russell nor Schwartz discloses that resistivity in the 3D resistivity map is at the frequency of alternating fields used in a planned treatment, the combination of Russell and Schwartz does not disclose "(b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion," as recited in independent claim 1. Applicant therefore respectfully requests the withdrawal of the § 103 rejection of claim 1 (see remarks and pages 9-11).
Examiner respectfully disagrees for the following reason:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., if the treatment using alternating electric fields will occur at 200 kHz, step (b) of claim 1 would require generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at 200 kHz, Page 9; lines 14-17) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In this case, claim merely recites, “at the given frequency”. Applicant did not further clarify within the claim limitation what is meant by the term “at a given frequency”. Therefore, Examiner has given the broadest reasonable interpretation for this term. It is very well-known in the industry that Electric and magnetic fields in the frequency range between 100 kilohertz and 300 gigahertz are referred to as high-frequency fields. In Para. [042], Russel discloses, “The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value. In some embodiments, a resistivity value is assigned to each voxel is determined according to histogram data derived from the plurality of MRI images that comprise the composite 3D resistivity map” (underlined for emphasis). It is very well-known the medical industry, that MRI creates a strong magnetic field around the patient and sends pulses of radio waves from a scanner with a particular high-frequency in order to generate 3D images (underlined for emphasis). Therefore, the term  “transmitting radio wave with a high frequency” is equated as “at the given frequency”, as recited in claim 1.
Therefore, under broadest reasonable interpretation, the cited prior teaches the above claimed feature. 
Applicant argues that:
The Rationale Articulated in the Office Action for Combining Russell and Schwartz is flawed. ……….Where, as here, the alleged advantage of combining a primary reference and a secondary reference is not relevant to the primary reference, the rationale for combining the references is not valid and the combination is based on improper hindsight reconstruction. Ex parte Mathys, Appeal No. 2007-003844, Ser. No. 10/832,881 (Sept. 18, 2007). And in the absence of a clearly articulated rationale to combine, the obviousness rejection should be withdrawn. In re Nuvasive, Inc., 842 F.3d 1376, 1382 (Fed. Cir. 2016) (see remarks and pages 9-12). 
Examiner respectfully disagrees for the following reason:
In response to Applicant's argument above arguments, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art. In re Bozek, 163 USPQ 545 (CCPA 1969). 
In this case, the primary reference Russel teaches everything in claim 1 except  “a power loss density of the target volume”.  Therefore, Examiner introduced  a secondary reference Schwartz to teach this feature. In Para. [0155], Schwartz teaches, generating power loss density pattern for the tissue targeted for (or currently being) treated using RF energy.
Since, both Russel and Schwartz are in the same field of endeavor, one of ordinary skill in art would be able to combine the technique used by Schwartz to determine power loss density with the Russel’s invention, in order to presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.), so that user that can select treatment parameters and/or catheter model(s) based on the forecast success.
Further, In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 12, last paragraph), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
 	
Regarding claim 10,  
Applicant argues that:
 	Claim 10 recites "A method of planning a treatment using alternating electric fields at a given frequency in a portion of a subject's body" and further recites that the method comprises, inter alia, "(b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion." Neither Russell nor Schwartz discloses these features, for the reasons provided above with respect to the similar features recited in claim 1  (see remarks and page 13). 
Examiner respectfully disagrees for the following reason:
With respect to above arguments for claim 10, similar analysis that was applied in claim 1 is also being applied to claim 10 since the arguments for both claims are substantially the same. See response to arguments for claim 1 above. 
Applicant argues that:
Applicant respectfully submits that the reasoning behind the Office Action's conclusion regarding claim 10 is flawed for reasons similar to those provided above for claim 1, and respectfully requests the withdrawal of the § 103 rejection of claim 10 (see remarks and pages 13-14). 
Examiner respectfully disagrees for the following reason:
With respect to above arguments for claim 10, similar analysis that was applied in claim 1 is also being applied to claim 10 since the arguments for both claims are substantially the same. See response to arguments for claim 1 above. 

Regarding claim 20,  
Applicant argues that:
 	Claim 20 recites "A method of planning a treatment using alternating electric fields at a given frequency in a portion of a subject's body" and further recites that the method comprises, inter alia, "(b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion." Neither Russell nor Schwartz discloses these features, for the reasons provided above with respect to the similar features recited in claim 1  (see remarks and page 13). 
Examiner respectfully disagrees for the following reason:
With respect to above arguments for claim 20, similar analysis that was applied in claim 1 is also being applied to claim 20 since the arguments for both claims are substantially the same. See response to arguments for claim 1 above. 
Applicant argues that:
Applicant respectfully submits that the reasoning behind the Office Action's conclusion regarding claim 20 is flawed for reasons similar to those provided above for claim 1, and respectfully requests the withdrawal of the § 103 rejection of claim 10 (see remarks and pages 13-14). 
Examiner respectfully disagrees for the following reason:
With respect to above arguments for claim 20, similar analysis that was applied in claim 1 is also being applied to claim 20 since the arguments for both claims are substantially the same. See response to arguments for claim 1 above. 

Regarding claims 5 and 14,  
Applicant argues that:
Claim 5 is patentable for a completely independent reason. More specifically, claim 5 recites "wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume. Page 10 of the Office Action asserts that paragraphs [0155]-[0157] and [0167] of Schwartz disclose this limitation of claim 5 . Applicant respectfully disagrees. 
While the cited portions of Schwartz disclose estimating a power loss density pattern, the portions of Schwartz identified in the Office Action do not disclose selecting a set of locations based on average power loss density in the target volume, and most certainly do not disclose selecting a set of locations that maximizes average power loss density in the target volume. If the Examiner chooses to maintain this rejection, Applicant respectfully asks the Examiner to identify the paragraph and line numbers in Schwartz that disclose the limitations of claim 5 underlined above (See remarks and page 15). 
Examiner respectfully disagrees for the following reason:
In Para. [0155], Schwartz discloses,  “The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue” (emphasis added). One of the ordinary skill in the analogous art, can use the multiple points for the set of electrode location and can easily derive a maximum power loss density in the target volume, as recited in claims 5 and 14. 

Regarding claims 6 and 15,  
Applicant argues that:
claim 6 is patentable for a completely independent reason. More specifically, claim 6 recites "wherein step (h) comprises selecting the set of locations that maximizes a lowest power loss density in the target volume." Page 11 of the Office Action asserts that paragraphs [0155]-[0157] and [0167] of Schwartz disclose this limitation of claim 6. 
While the cited portions of Schwartz disclose estimating a power loss density pattern, the portions of Schwartz identified in the Office Action do not disclose selecting a set of locations based on a lowest power loss density in the target volume, and most certainly do not disclose selecting a set of locations that maximizes a lowest power loss density in the target volume, as recited in claim 6. If the Examiner chooses to maintain this rejection, Applicant respectfully asks the Examiner to identify the paragraph and line numbers in Schwartz that disclose the limitations of claim 6 underlined above  (See remarks and page 16). 
Examiner respectfully disagrees for the following reason:
In Para. [0155], Schwartz discloses,  “The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue” (emphasis added). One of the ordinary skill in the analogous art, can use the multiple points for the set of electrode location and can easily derive a lowest power loss density in the target volume, as recited in claims 6 and 15. 
Thus, contrary to the Applicant’s arguments, the combination of Russel and Schwartz teaches each and every limitations of the claims. Therefore, rejections have been maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russel et al. (US 20160055304, hereinafter “Russel”) and further in view of Schwartz et al. (US 20180153437, hereinafter “Schwartz”).
Regarding claim 1, Russel discloses, 
 	“A method of planning a treatment using alternating electric fields at a given frequency (creating “hot spots” 708 of electric field induced in the surrounding low conductivity region, Paras. [0097]-[0100]) in a portion of a subject's body (This invention relates to electrical stimulation and more particularly relates to targeted electrical stimulation using electrical clustering by current summation, Para. [0002]), the method comprising the steps of:  (a) obtaining at least one image of the portion (FIG. 8 illustrates MRI images of three different types: T1 802, T2 804, and PD 806 and Para. [0101]), (b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion (the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Para. [0242]); 
(c) identifying a target volume within the 3D model, the target volume including a plurality of voxels ( the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Paras. [0242]-[0243]);  (d) adding a first set of model electrodes to the 3D model, with the first set of model electrodes positioned at a first set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]);  (e) determining, for each of the voxels in the target volume, a density that will be present when the first set of model electrodes positioned at the first set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse.);  (f) adding a second set of model electrodes to the 3D model, with the second set of model electrodes positioned at a second set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (g) determining, for each of the voxels in the target volume, a  density that will be present when the second set of model electrodes positioned at the second set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (h) selecting a set of locations for the electrodes based on results of step (e) and step (g) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
	Regarding claim 2, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  further Russel discloses, 	“the method further comprising the step of outputting a description of the selected set of locations (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165])”
	Regarding claim 3, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  however Russel does not disclose, “wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume, an electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume; and determining a respective power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the electric field intensity at the voxel.”
	In a similar field of endeavor, Schwartz discloses, “wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume (the extent of the ablated target tissue, such as the size (e.g., dimension about parallel to a tissue depth axis), volume, and/or depth (e.g., along the depth axis) may be estimated by the code implementable by the processor. Alternatively or additionally, the quality of the contact force between the distal end of the catheter and the tissue in contact with the catheter is estimated by the code implantable by the processor, Paras. [0237]-[0247]), an electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume (real-time measurements of the electric fields generated by the externally located body patches (also referred to herein as extra-body electrodes) are performed in response to an injected signal. Optionally, the injected signal, for example, a voltage pattern, a current pattern, or other signal pattern, is applied to the body electrode patches located externally to the body of the patient (i.e., the patches used to create the electric fields which are used to help navigate the electrode), Paras. [0228]-[0230] and Paras. [0237]-[0247]); and determining a respective power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel (Referring to FIG.1, at 102, a dataset of a body portion of a patient including anatomical imaging data of the patient (optionally 3D data) is provided, Para. [0123]) and the electric field intensity at the voxel ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume, an electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume; and determining a respective power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the electric field intensity at the voxel, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
	Regarding claim 5, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 6, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes lowest
 power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 7, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1), further Russel discloses, “(h) adding a third set of model electrodes to the 3D model, with the third set of model electrodes positioned at a third set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (i) determining, for each of the voxels in the target volume, a  density that will be present when the third set of model electrodes positioned at the third set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  wherein the selecting comprises selecting a set of locations for the electrodes based on results of step (e) step (g) and step (i) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 8, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1), further Russel discloses, “wherein the at least one image of the portion comprises an MRI image of the portion (FIG. 8 illustrates examples of various T1, T2, and PD MRI images).”
	Regarding claim 9, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 1), further Russel discloses, “affixing a plurality of electrodes to the subject's body at the selected locations (FIG. 2 illustrates placement of electrodes J0 outside of a patient's scalp.); and applying an AC voltage between the affixed electrodes, so as to impose the alternating electric field in the target volume (The method includes (1406) applying one or more electric or magnetic inputs using the one or more electrodes (e.g., applying electrical input of a predefined voltage for 100 μs in trains of five pulses), Para. [0177]).”
Regarding claim 10, Russel discloses, 
 	“A method of planning a treatment using alternating electric fields at a given frequency (creating “hot spots” 708 of electric field induced in the surrounding low conductivity region, Paras. [0097]-[0100]) in a portion of a subject's body (This invention relates to electrical stimulation and more particularly relates to targeted electrical stimulation using electrical clustering by current summation, Para. [0002]), the method comprising the steps of:  (a) obtaining at least one image of the portion (FIG. 8 illustrates MRI images of three different types: T1 802, T2 804, and PD 806 and Para. [0101]), (b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion (the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Para. [0242]); 
(c) identifying a target volume within the 3D model, the target volume including a plurality of voxels ( the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Paras. [0242]-[0243]);  (d) adding a first set of model electrodes to the 3D model, with the first set of model electrodes positioned at a first set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]);  (e) determining, for each of the voxels in the target volume, a density that will be present when the first set of model electrodes positioned at the first set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse.);  (f) adding a second set of model electrodes to the 3D model, with the second set of model electrodes positioned at a second set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (g) determining, for each of the voxels in the target volume, a  density that will be present when the second set of model electrodes positioned at the second set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (h) selecting a set of locations for the electrodes based on results of step (e) and step (g) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “the smaller one of a first and second power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining the smaller (i.e., sub-volume. Sub-volumes may be manually selected, for example, by the user drawing a box (or other shape) on the display, defining the sub-volume within the displayed anatomical image, Paras. [0230]-[0233]) of one of a first and second power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing the smaller one of a first and second power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
Regarding claim 11, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10),  further Russel discloses, 	“the method further comprising the step of outputting a description of the selected set of locations (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165])”.
	Regarding claim 14, the combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes average power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 15, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10),  however Russel does not disclose, 
“wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume.” 	In a similar field of endeavor, Schwartz discloses, “wherein step (h) comprises selecting the set of locations that maximizes lowest power loss density in the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167]).”
 	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically wherein step (h) comprises selecting the set of locations that maximizes lowest
 power loss density in the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 16, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses, “(h) adding a third set of model electrodes to the 3D model, with the third set of model electrodes positioned at a third set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  (i) determining, for each of the voxels in the target volume, a  density that will be present when the third set of model electrodes positioned at the third set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]); and  wherein the selecting comprises selecting a set of locations for the electrodes based on results of step (e) step (g) and step (i) (After the computer has grossly identified a pair of stimulation and extraction sites, the model may be refined by testing in one centimeter increments around selected sites of the 10-20 system. These predicted “best fit” locations may then be tested against the two “standard” locations most commonly presented in the current literature (C3-C4 and Cz′-FPz of the 10-20 system), Fig. 10 and Paras. [0162]-[0165]).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 
 	Regarding claim 17, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses, “wherein the at least one image of the portion comprises an MRI image of the portion (FIG. 8 illustrates examples of various T1, T2, and PD MRI images).”
	Regarding claim 18, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses, “affixing a plurality of electrodes to the subject's body at the selected locations (FIG. 2 illustrates placement of electrodes J0 outside of a patient's scalp.); and applying an AC voltage between the affixed electrodes, so as to impose the alternating electric field in the target volume (The method includes (1406) applying one or more electric or magnetic inputs using the one or more electrodes (e.g., applying electrical input of a predefined voltage for 100 μs in trains of five pulses), Para. [0177]).”
	Regarding claim 19, he combination of Russel and Schwartz discloses everything claimed as applied above (see claim 10), further Russel discloses,  “wherein the treatment using alternating electric fields is planned so that an average Local Minimum Power Density in the target volume is at least 1.0 mW/cm3 (The PLD pattern may be calculated using equation (1). The PLD pattern may be used in the generated simulation described herein. D denotes the ablation depth, G denotes the gap (generally, D+G represents the wall thickness of the tissue), V denotes the volume of ablated shape. Generally, the top view of an exemplary ablation region has an ellipse type shape. The ablation volume may be denotes by: L denotes the length of the ablation region, and W denotes the width of the ablation region, see equation 1 and Paras. [0167]-[0172])”.
Regarding claim 20, Russel discloses, 
 	“A method of planning a treatment using alternating electric fields at a given frequency (creating “hot spots” 708 of electric field induced in the surrounding low conductivity region, Paras. [0097]-[0100]) in a portion of a subject's body (This invention relates to electrical stimulation and more particularly relates to targeted electrical stimulation using electrical clustering by current summation, Para. [0002]), the method comprising the steps of:  (a) obtaining at least one image of the portion (FIG. 8 illustrates MRI images of three different types: T1 802, T2 804, and PD 806 and Para. [0101]), (b) generating, based on the obtained at least one image, a 3D model of electrical conductivity or resistivity at the given frequency within the portion (the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Para. [0242]); 
(c) identifying a target volume within the 3D model, the target volume including a plurality of voxels ( the map module 2110 generates a 3D image of the biological structure, including the target area. In some embodiments, the map module 2110 generates the 3D image by combining a plurality of MRI images. The 3D image may include a plurality of voxels where each voxel is assigned a resistivity value, Paras. [0242]-[0243]);  (d) adding a first set of model electrodes to the 3D model, with the first set of model electrodes positioned at a first set of locations with respect to the 3D model (This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse, Fig. 10 and Paras. [0162]-[0165]);  (e) determining, for each of the voxels in the target volume, a density that will be present when the first set of model electrodes positioned at the first set of locations is used to impose an alternating electric field in the target volume (To identify the best sites for stimulation, an additional analysis may be performed by iteratively moving representative paired electrode locations across the scalp in the FE model and evaluating effects (e.g., the current density at the target site, such as motor cortex, and/or other sites). This targeting may be performed by having the computer systematically select and test for the highest current density at the target site for each of the locations of the traditional 10-20 system for electrode placements as current injection and extraction sites with a constant current pulse.).”
	However, Russel only teaches “determining current density of the target volume”  not “a power loss density of the target volume”. 
	In a similar field of endeavor, Schwartz discloses,  “determining a power loss density of the target volume ( the generated simulation includes determination of a power loss density pattern. The PLD pattern may be generated for the tissue targeted for (or currently being) treated using RF energy. The PLD pattern may be estimated in time and/or space. The PDL pattern may be calculated for multiple points, for each set of electrode location (e.g., using the coordinates according to the externally applied electromagnetic field), the pressured applied to the tissue wall, and the angle of the electrode relative to the tissue, Paras. [0155]-[0157] and [0167])”.
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Russel by specifically providing determining a power loss density of the target volume, as taught by Schwartz for the purpose of presenting a forecast success rate of treatment parameters (ablation parameters, treatment location, ablation method etc.) or selected catheter model, so that user that can select treatment parameters and/or catheter model(s) based on the forecast success (Para. [0134]). 

Allowable Subject Matter
Claims 4, 12 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the closest prior arts, Russel and Schwartz, whether taken alone or combination, do not teach or suggest the following novel features:
 “the method comprising the power loss density for each voxel in the target volume is determined using the formula L=½σ|E|2, where σ is the conductivity of the 3D model at the voxel and is the electric field intensity at the voxel”, in combination of the other limitations in claims 1 and 3. 
Regarding claim 12, the closest prior arts, Russel and Schwartz, whether taken alone or combination, do not teach or suggest the following novel features:
“wherein step (e) and step (g) each comprises: determining, for each of the voxels in the target volume, a first orientation electric field intensity that will be present when a respective set of model electrodes positioned at a respective set of locations is used to impose an alternating electric field in the target volume with the first orientation; determining a respective first-orientation power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the first orientation electric field intensity at the voxel; determining, for each of the voxels in the target volume, a second orientation electric field intensity that will be present when the respective set of model electrodes positioned at the respective set of locations is used to impose an alternating electric field in the target volume with the second orientation; determining a respective second-orientation power loss density for each voxel in the target volume based on the conductivity of the 3D model at the voxel and the second orientation electric field intensity at the voxel; and selecting, for each of the voxels in the target volume, the smaller of the respective first-orientation power loss density and the respective second-orientation power loss density”, in combination of the other limitations in claim 10. 
 	Claim 13 is allowed as those inherit the allowable subject matter from
clam 12.

 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11232853: the invention is related to  system/ method for creating and using a medical imaging bioinformatics annotated (“MIBA”) master file is disclosed, which includes receiving image data, performing a first registration on the image data for obtaining in-slice registered data, and performing a second registration for registering the in-slice registered data to a three-dimensional (3D) model for obtaining source data. Creating also includes extracting voxel data from the source data and storing the voxel data in a MIBA database, receiving selection of a volume of interest, and extracting a portion of the voxel data corresponding to the volume of interest.
 	US 10694972: the invention is related to devices, systems or methods for monitoring lesion or treated area in a tissue during focal ablation or cell membrane disruption therapy. Provided herein are embodiments of an electrical conductivity sensor having an impedance sensor, where the impedance sensor can be configured to measure a low-frequency and a high-frequency impedance and a substrate, where the impedance sensor is coupled to the substrate.  the impedance sensor can contain two or more electrical conductors. 
 	US 20170340384:  the invention is related to systems, methods or  devices for creating an effect using microwave energy to specified tissue are disclosed herein. A system for the application of microwave energy to a tissue can include, in some embodiments, a signal generator adapted to generate a microwave signal having predetermined characteristics, an applicator connected to the generator and adapted to apply microwave energy to tissue, the applicator comprising one or more microwave antennas and a tissue interface, a vacuum source connected to the tissue interface, a cooling source connected to said tissue interface, and a controller adapted to control the signal generator, the vacuum source, and the coolant source. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641